Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for conducting energy extending through the means for housing” and “means for covering the means for conducting energy” in claim 14.  Both of these “means for” phrase are attached to additional structural features such as the recitation of lead and non-lead compositions of the claimed “means”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US 2011/0039153).
Regarding claims 1, 8 and 9, Nakayama discloses a lead acid battery comprising: 
a housing having an exterior (container 2, as depicted in Fig. 1); 
a lead terminal (5, which can be a positive or negative electrode, see paragraph 52) extending through the housing to the exterior of the housing (see Fig. 3 where terminal/pole 5 extends through housing 2); and 
a coating (resin R) covering the lead terminal such that there is no exposed lead exterior to the housing (see Fig. 5 which illustrates a coating R that covers terminal 5).
Regarding claims 11 and 12, Nakayama further discloses a battery element (4) and a strap (7), wherein the battery element is coupled to an end of the strap (as depicted in Fig. 9(a)) and wherein the strap is leads to the post (see Fig. 9b where strap connects to bushing/post 6).
Regarding claim 13, Nakayama further discloses a bushing (6) provided within the housing, wherein the post of the lead terminal extends through the bushing (see Fig. 3 which illustrates the post 5 extending through the bushing 6).
Regarding claim 14, Nakayama discloses a lead acid battery comprising: 
means (housing 2) for housing the lead acid battery; 
means for conducting energy extending through the means for housing, wherein the means for conducting energy includes lead (lead post 5); and 
means for covering the means for conducting energy such that no exposed lead is exterior to the means for housing, wherein the means for covering is lead-free (see resin coating R that covers the pole 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 2011/0039153) in view of Kojima (CN 103250275 A with machine translation).
Regarding claim 4, Nakayama teaches a coating on the terminal, as described above, but does not explicitly disclose a concave depression on the top surface of the terminal.
Kojima also discloses a lead acid battery (see abstract).
Kojima, like Nakayama, teaches layering a portion of the lead terminal (see Fig. 5 which illustrates layering terminal 4a with coating 7).  Kojima goes on to teach that the top of the terminal 4a has an indentation/concave portion 4d in order to prevent damage and movement of the layer and terminal (paragraph 30).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the concave portion on the top of the terminal, as taught by Kojima, to the terminal of Nakayama, in order to provide a stronger hold for the layer that sits atop the terminal and prevent cracks/movement.

Allowable Subject Matter
Claims 2, 3 and 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 2, the closest prior art (Nakayama) teaches a resin coating, as opposed to the metal coatings claimed and there is nothing in the art that suggests a motivation to modify Nakayama.  Regarding claim 5, Nakayama, nor any of the cited prior art, discloses a coating which includes a non-conductive portion and a conductive coating portion on the lead terminal. Regarding claim 10, there is no motivation in the prior art to coat the terminals of Nakayama with different materials.

Relevant Prior Art
US 2002/0114994 – Discloses a lead terminal post (H) and a covering (15) over the terminal, but does not teach or suggest a coating on the lead terminal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725